Citation Nr: 1508310	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  03-21 401	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to July 24, 1998 for the award of increased compensation for schizophrenia.

2.  Entitlement to a rating in excess of 10 percent for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which increased the Veteran's disability rating for service-connected schizophrenia from zero to 10 percent, effective July 24, 1998.  In September 2006, while the appeal was pending, the case was transferred to the jurisdiction of the RO in Los Angeles, California.

This case was previously before the Board in March 2013, when it was remanded to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior determinations and returned the case to the Board.

As discussed in more detail in the March 2013 remand, the Veteran-who is currently incarcerated with a reported release date in 2017-failed to appear for a September 2012 Board hearing of which he had been properly notified.  Accordingly, and because he did not respond to a December 2012 letter from the Board asking whether he would still like a hearing, and notifying him of alternative means whereby he and/or his representative could submit further written and/or oral evidence and argument in support of his appeal, his request for a Board hearing has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of a January 2015 brief from the Veteran's representative, which the Board has reviewed.  Further, the Veteran's VBMS file does not contain any documents at this time.

As outlined in further detail, below, the Veteran was never properly notified of a rating decision the RO entered in January 1991.  The denial of his claim for an increased (compensable) rating for schizophrenia in that rating decision has been subsumed by the present appeal, and requires no further action with respect to notice.  See discussion, infra.  However, with regard to the remaining issues adjudicated in the January 1991 decision-namely, entitlement to an increased (compensable) rating for hepatitis and entitlement to a temporary total rating based on a period of hospitalization from September 5, 1990 to October 19, 1990, pursuant to 38 C.F.R. § 4.29-the Veteran still has not received proper notice of the RO's decision with respect to those issues, or of his appellate rights.  Therefore, this matter is referred to the AOJ for appropriate action.

For the reasons set forth below, the issues presently developed for appeal are again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In October 1990, the Veteran filed a claim for an increased (compensable) rating for his service-connected schizophrenia.  The AOJ denied the claim in a January 1991 rating decision.  However, the Veteran was not properly notified of the AOJ's decision, inasmuch as notice of the January 1991 decision, and of his appellate rights, was not sent to the Veteran at his most recent address then of record (as reflected on his October 1990 claim for increase) and was returned by the U.S. Postal Service as undeliverable.  See, e.g., Davis v. Principi, 17 Vet. App. 29, 37 (2003) (holding that the presumption of regularity with respect to VA's mailing of decisions is rebutted under circumstances where the mailing was returned as undeliverable and there were other possible and plausible addresses available to VA).  As such, and because the Veteran perfected an appeal when the AOJ next adjudicated his claim for increase in August 2002, the current appeal with respect to the rating to be assigned for schizophrenia is most properly viewed as arising from the Veteran's October 1990 claim, which has remained open and pending to the present time.

In this regard, the Board notes that the criteria for evaluating schizophrenia were amended, effective November 7, 1996, while the Veteran's claim for increase was pending.  See Schedule for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996).  As such, his claim for increase must be adjudicated exclusively under the "old" criteria for the period prior to November 7, 1996.  See 38 C.F.R. § 4.132, Diagnostic Code 9204 (1996); VAOPGCPREC 3-2000 (April 10, 2000).

When this case was remanded in March 2013, the Board requested, among other things, that the AOJ contact the Veteran for purposes of asking him to submit, or submit a release for, relevant treatment records from the California Department of Corrections (CDOC).  The Board also requested that the Veteran be scheduled for a VA examination for purposes of ascertaining the current nature and severity of his service-connected psychiatric disorder, and in order to obtain an opinion as to whether it was at least as likely as not that the Veteran's non-service-connected substance abuse had been caused or aggravated by his service-connected schizophrenia.  In so doing, the AOJ was asked to confer with prison authorities to determine whether the Veteran could be escorted to a VA facility for an examination, or examined in prison by appropriate personnel, and to document all efforts to schedule the examination.  If it was determined that it was not possible to afford the Veteran an examination, the AOJ was to obtain the requested information from an appropriate medical professional based on review of the claims file, without an examination.

Unfortunately, the record does not reflect that the requested development has been completed.  The evidence shows that the AOJ wrote the Veteran in December 2013, asking him to provide, or provide a release for, relevant CDOC treatment records, as requested in the remand, and that the Veteran did not respond.  Significantly, however, it appears from contemporaneous correspondence from the CDOC-memorialized in a December 2013 email message from an employee at the Los Angeles VA Medical Center (VAMC)-that the Veteran was no longer located at the CDOC facility to which the AOJ's December 2013 letter was directed (Salinas Valley (SV) State Prison, in Soledad, California), but rather was in the custody of another such facility (Pleasant Valley State Prison, in Coalinga, California).  Thus, it appears possible that the Veteran may never have received the AOJ's December 2013 correspondence (or, perhaps, the AOJ's January 2014 supplemental statement of the case (SSOC), which was mailed to the same address).

In addition, with respect to obtaining an examination, the record reflects only that the CDOC informed a VAMC employee that, in order to have a VA examiner evaluate the Veteran in prison, a security clearance would be needed, which would take approximately three to four weeks to complete, and approval from the prison's medical department would also be required.  Based on that information, the AOJ apparently concluded that no examination of the Veteran was possible.  Significantly, however, no explanation was provided as why it would not be feasible to have a VA examiner apply for security clearance, as indicated, and for VA to then seek approval from the prison's medical department to conduct the requested examination.  Nor does the record reflect that the AOJ or VAMC explored other alternatives, to include having the Veteran escorted to a VA facility for an examination, or having him examined by appropriate personnel in the prison's medical department.  In addition, even assuming all alternatives had been exhausted, and documented as such, the record does not reflect that the AOJ made any attempt to obtain the requested information from an appropriate medical professional based on review of the claims file, without an examination, as requested in the remand.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been completed, the Board has no choice but to return this case to the AOJ.

Upon further review, the Board also finds that other evidentiary development should be undertaken, in addition to that previously requested.  Specifically, efforts should be made to obtain records of relevant treatment from San Luis Rey Hospital and the University of California at San Diego (UCSD) in August 1995 (as reflected in VA treatment records from the same month); from the methadone clinic in or near San Diego where the Veteran was reportedly receiving treatment in late 1995; from the CDOC for a prior 30-month period of confinement that reportedly ended in July 1998 (as reflected in a July 1998 VA treatment record); from the psychiatric emergency clinic (PEC) at the San Diego VAMC in July 1998 (as reflected in a July 1998 clinical record prepared by VA social workers); and from Mercy Hospital and San Diego County Mental Health in January 2004 (as reflected in VA treatment records from the same month).  The Board also finds that it would be helpful to have the examiner in this case provide a retrospective medical opinion with respect to the level of functional impairment that can properly be attributed to the Veteran's service-connected psychiatric disability since October 1990-considered apart from other, unrelated conditions-to the extent feasible.

Accordingly, the case is REMANDED for the following action:

1.  Unless it is determined that the Veteran has since been relocated elsewhere, contact him at Pleasant Valley State Prison, in Coalinga, California and provide him copies of the AOJ's December 2013 development letter and January 2014 SSOC.

2.  Ask the Veteran to provide releases for all relevant records of treatment from San Luis Rey Hospital (to include in August 1995), UCSD (to include in August 1995), the methadone clinic in or near San Diego where he was reportedly receiving treatment in late 1995, the CDOC (to include for a prior 30-month period of confinement that reportedly ended in July 1998, as well as for his current period of confinement), Mercy Hospital (to include in January 2004), and San Diego County Mental Health (to include in January 2004), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record on appeal.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Make efforts to obtain copies of records pertaining to treatment the Veteran reportedly received at the psychiatric emergency clinic at the San Diego VAMC in July 1998 (as reflected in a July 1998 VA clinical record prepared by VA social workers), following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record on appeal.  If the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  After obtaining outstanding records to the extent possible, make efforts to have the Veteran examined for purposes of assessing the nature and severity of his service-connected psychiatric disorder.  The paper and electronic claims files, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.

The AOJ or VAMC should first confer with prison authorities to determine whether the Veteran can be escorted to a VA facility for an examination.  If that is not possible, the AOJ or VAMC should determine whether it is feasible to have him examined in prison by a VA examiner.  If that is not possible (for example, because it is not feasible to have a VA examiner obtain a security clearance necessary to perform the required examination, or because permission for the VA examiner to examine the Veteran in prison, even with the required security clearance, would otherwise be withheld), the AOJ or VAMC should determine, in conference with prison authorities, whether it would be feasible to have the examination performed by personnel from the prison's medical department.  All efforts to provide the Veteran an examination should be fully documented.

If it is determined that it is not feasible to afford the Veteran an examination, whether at VA or in prison, the AOJ should obtain the requested medical opinions from an appropriate medical professional based on review of the claims file, without an examination.

After reviewing the claims file, the examiner should describe the nature and severity of all current manifestations of the Veteran's service-connected schizophrenia.  The examiner should specifically address the impact schizophrenia has on the Veteran's social and occupational functioning.  The examiner should also assign a Global Assessment of Functioning (GAF) score and explain the basis for that finding.

The examiner should also provide a retrospective opinion with respect to the level of functional impairment due to schizophrenia since October 1990, to the extent possible.  The examiner should specifically address the impact schizophrenia had on the Veteran's social and occupational functioning during that time, to the extent feasible, and should assign GAF scores, as appropriate.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's nonservice-connected substance abuse is caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected schizophrenia.

If the examiner finds that the Veteran has or is currently suffering from psychiatric or other disability that is unrelated to his service-connected schizophrenia, the examiner should describe, to the extent feasible, how much of the Veteran's impairment can be attributed to service-connected schizophrenia, and how much can be attributed to other, unrelated causes.

All opinions expressed should be accompanied by supporting rationale.  If the examiner cannot provide one or more of the requested opinions without resorting to speculation, that fact should be expressly noted, and an explanation should be provided as to why an opinion cannot be rendered without resort to speculation.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In so doing, for the period prior to November 7, 1996, his claims must be adjudicated exclusively under the "old" criteria.   See 38 C.F.R. § 4.132, Diagnostic Code 9204 (1996).  On and after November 7, 1996, the current criteria must be considered.  38 C.F.R. § 4.130, Diagnostic Code 9203 (2014).  If any benefit sought remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

